        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

USTAWI BIOMEDICAL RESEARCH                 )
INNOVATION AND INDUSTRIAL                  )
CENTERS OF AFRICA, INC.,                   )     Civil Action File No.:
                                           )
      Plaintiff,                           )
                                           )
v.                                         )
                                           )     JURY TRIAL DEMANDED
MICHAEL KARUU,                             )
                                           )
      Defendant.                           )

                                COMPLAINT

      COMES NOW Ustawi Biomedical Research Innovation and Industrial

Centers of Africa, Inc. (“UBRICA”) and files this its Complaint against Defendant

Michael Karuu (“Defendant Karuu”) and respectfully shows this Court as follows:

                                THE PARTIES

                                     1.

      UBRICA is a Delaware corporation with its principal place of business in

the United States in New Hampshire, located at 54 Hilltop Place; New London,

New Hampshire 03257.
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 2 of 27




                                        2.

      Defendant Michael Karuu is a citizen of the State of Georgia and a Georgia

resident who may be served with process at 228 Somerset Drive; Dallas, Georgia

30132 or otherwise as provided by law.

                          JURISDICTION AND VENUE

                                        3.

      As a citizen and resident of the Northern District of Georgia, Defendant

Karuu is subject to the personal jurisdiction of this Court.

                                        4.

      This Court has subject matter jurisdiction over all counts of this Complaint

pursuant to 28 U.S.C. § 1332(a).

                                        5.

      The matter in controversy in this action exceeds the sum of $75,000.00,

exclusive of interest and costs.

                                        6.

      The action is between citizens of different States.

                                        7.

      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant Karuu is a resident of the State of Georgia and resides in this judicial

                                             2
         Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 3 of 27




district. Additionally, venue is proper under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims in this action

occurred in this judicial district.

                                      8.

       This action is governed by Georgia law.

                            FACTUAL ALLEGATIONS

                                      9.

       UBRICA is primarily located in Nairobi, Kenya and focuses on developing

sustainable, high-quality health systems in Kenya, with plans to expand throughout

Africa, by creating owners, producers, and consumers of health.

                                      10.

       UBRICA brings investors together from across the globe to merge resources

and create a powerful pool of monetary resources in order to fund activities

including, but not limited to, building and maintaining health clinics, research

centers, and manufacturing centers to produce health and medical products.

                                      11.

       UBRICA is a registered business entity in Kenya.

                                      12.

       UBRICA was formed as a Delaware corporation on August 21, 2014.

                                           3
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 4 of 27




                                      13.

      UBRICA’s Corporate Bylaws were adopted on September 9, 2014.

                                      14.

      A true and correct copy of UBRICA’s Corporate Bylaws is attached hereto

as Exhibit A.

                                      15.

      Dr. Macharia Waruingi (“Dr. Waruingi”) is the Chairman of UBRICA’s

Board of Directors (the “Board”) and its President and Chief Executive Officer

pursuant to Article IV, Sections 6 and 7 of UBRICA’s Corporate Bylaws.

                                      16.

      Defendant Karuu was elected as the Vice President and Chief Financial

Officer/Treasurer of UBRICA on September 9, 2014.

                                      17.

      Article IV, Section 10 of UBRICA’s Bylaws provides that the Chief

Financial Officer/Treasurer

      shall keep and maintain, or cause to be kept or maintained in
      accordance with generally accepted accounting principles, adequate
      and correct accounts of the properties and business transactions of the
      corporation, including accounts of its assets, liabilities, receipts,
      disbursements, gains, losses, capital, earnings (or surplus) and shares.




                                         4
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 5 of 27




                                     18.

      Article IV, Section 10 of UBRICA’s Bylaws also provides that “[t]he books

of account [of UBRICA] shall at all reasonable times be open to inspection by any

Director [of UBRICA].”

                                     19.

      As UBRICA’s CFO/Treasurer, Defendant Karuu was responsible for the

management of all UBRICA’s finances, including the financial reporting,

accounting, and record keeping of UBRICA.

                                     20.

      Defendant Karuu was responsible for documenting all investments made by

UBRICA’s investors and issuing the proper number of shares in UBRICA to its

investors.

                                     21.

      While acting as UBRICA’s CFO/Treasurer, Defendant Karuu opened at

least two bank accounts with Bank of America in UBRICA’s name: (1) a checking

account ending in -4591 (“BOA Checking Account”) and (2) a savings account

ending in -9120 (“BOA Savings Account”). The BOA Checking Account and

BOA Savings Account are hereinafter collectively referred to as “BOA Accounts.”




                                       5
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 6 of 27




                                    22.

      Upon information and belief, Defendant Karuu also opened accounts with

Wells Fargo and Paypal in UBRICA’s name.

                                    23.

      During Defendant Karuu’s tenure as UBRICA’s CFO/Treasurer, Defendant

Karuu failed to provide UBRICA’s complete financial documentation to members

of UBRICA’s Board of Directors including Dr. Waruingi.

                                    24.

      During Defendant Karuu’s tenure as UBRICA’s CFO/Treasurer, Defendant

Karuu failed to maintain adequate and correct accounts of the properties and

business transactions of UBRICA.

                                    25.

      Despite numerous requests by UBRICA, Defendant Karuu repeatedly failed

to provide access to and allow inspection of the books of account, financial

statements, and records associated with all accounts held in UBRICA’s name with

any financial institution.




                                      6
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 7 of 27




                                       26.

      Upon information and belief, Defendant Karuu failed to cause UBRICA to

file federal and state tax returns for UBRICA for multiple years during Defendant

Karuu’s tenure as UBRICA’s CFO/Treasurer.

                                       27.

      On several occasions during Defendant Karuu’s tenure as UBRICA’s

CFO/Treasurer, Defendant Karuu represented to the members of UBRICA’s Board

of Directors that he had been preparing the financial statements of UBRICA and

that he would present the financial statements to the Board of Directors shortly.

                                       28.

      Despite these repeated representations, UBRICA received no financial

statements, no general ledgers, no tax returns filed by UBRICA, and no bank

statements of any accounts held by UBRICA at any financial institution during

Defendant Karuu’s tenure as UBRICA’s CFO/Treasurer.

                                       29.

      In December 2020, Defendant Karuu represented to UBRICA that he had

retained the services of an accounting firm to prepare financial documents for

UBRICA.




                                         7
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 8 of 27




                                      30.

      When pressed to provide the contact information of this accounting firm,

Defendant Karuu supplied Dr. Waruingi with the name of an individual.

                                      31.

      In January 2021, Dr. Waruingi contacted the individual who was allegedly

retained to prepare UBRICA’s financial documents.

                                      32.

      In the course of this conversation, Dr. Waruingi learned that the individual

was located in Oklahoma, had not been retained by UBRICA, and that he was a

friend of Defendant Karuu who had simply provided Defendant Karuu with some

guidance on how to use Quickbooks.

                                      33.

      On December 29, 2020, by a vote of UBRICA’s Board of Directors and in

accordance with UBRICA’s Corporate Bylaws, Ms. Beatrice Mwarangu was voted

as UBRICA’s CFO/Treasurer.

                                      34.

      Following   Ms.    Beatrice    Mwarangu’s     appointment   as    UBRICA’s

CFO/Treasurer on December 29, 2020, UBRICA was able to obtain a portion of

the bank statements for the BOA Checking Account and BOA Savings Account.

                                        8
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 9 of 27




                                      35.

      UBRICA’s examination of the bank statements revealed several significant

improper acts taken by Defendant Karuu, each of which were concealed by

Defendant Karuu from UBRICA.

                                      36.

      Article II, Section 6 of UBRICA’s Corporate Bylaws prohibits directors

from receiving any salary for their services on behalf of UBRICA. Directors are

only to receive a fixed sum and expenses of attendance for each regular and special

meetings of UBRICA’s Board if allowed by a resolution of UBRICA’s Board.

                                      37.

      In violation of Article II, Section 6 of UBRICA’s Corporate Bylaws,

Defendant Karuu paid himself a salary from the funds in UBRICA’s BOA

Checking Account in an amount of at least $204,299.56 for the time period

beginning June 20, 2017 through April 14, 2020.

                                      38.

      Defendant Karuu concealed the payments made to himself from UBRICA.




                                        9
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 10 of 27




                                    39.

      No resolution of UBRICA’s Board permitted Defendant Karuu to receive a

fixed sum or a reimbursement of any expenses associated with his attendance at

any regular or special meetings of UBRICA’s Board.

                                    40.

      In violation of UBRICA’s Corporate Bylaws, Defendant Karuu used

UBRICA’s BOA Checking Account to pay for air travel, hotels, rental cars, cab

fare, and Uber.

                                    41.

      Defendant Karuu concealed the payments for travel-related alleged in

Paragraph 40 from UBRICA.

                                    42.

      Through a series of three (3) transactions in May 2018, Defendant Karuu

transferred a total of $110,000.00 from the BOA Checking Account to the BOA

Savings Account.

                                    43.

      On June 26, 2018, Defendant Karuu wired a total of $120,146.66 from

UBRICA’s BOA Savings Account to his daughter, Annestella N. Khirrecu.




                                      10
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 11 of 27




                                    44.

      Defendant Karuu did not have authority from UBRICA to make the

transaction and transfer of UBRICA funds to his daughter Annestella N. Khirrecu

alleged in Paragraph 43.

                                    45.

      Defendant Karuu concealed the transaction and transfer of UBRICA funds

to his daughter Annestella N. Khirrecu that is alleged in Paragraph 43 from

UBRICA.

                                    46.

      Defendant Karuu failed to provide any explanation to UBRICA of the

transaction and transfer of UBRICA funds to his daughter Annestella N. Khirrecu

that is alleged in Paragraph 43.

                                    47.

      Annestella N. Khirrecu has no affiliation with UBRICA and was not entitled

to receive any amount of funds from UBRICA.

                                    48.

      Moreover, on multiple occasions, Defendant Karuu used UBRICA’s BOA

Checking Account to transfer UBRICA’s funds to his wife, Rose Kirechu.




                                      11
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 12 of 27




                                       49.

      Defendant Karuu transferred at least $12,760.00 of UBRICA’s funds in a

series of multiple transactions to his wife Rose Kirechu.

                                       50.

      Defendant Karuu did not have authority from UBRICA to make the

transactions and transfer of UBRICA funds to his wife Rose Kirechu that are

alleged in Paragraph 49.

                                       51.

      Defendant Karuu concealed the transactions and transfer of UBRICA funds

to his wife Rose Kirechu that are alleged in Paragraph 49 from UBRICA.

                                       52.

      Defendant Karuu failed to provide any explanation to UBRICA of the

transactions and transfer of UBRICA funds to his wife Rose Kirechu that are

alleged in Paragraph 49.

                                       53.

      Rose Kirechu has no affiliation with UBRICA and was not entitled to

receive any amount of funds from UBRICA.




                                         12
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 13 of 27




                                     54.

      Upon information and belief, Defendant Karuu is a shareholder and CEO of

Streams of Faith Investments, Inc., a corporation registered in Georgia (“Streams

of Faith”).

                                     55.

      Defendant Karuu transferred at least $3,000.00 of UBRICA’s funds to

Streams of Faith.

                                     56.

      Defendant Karuu did not have authority from UBRICA to make the

transaction and transfer of UBRICA funds to Streams of Faith that are alleged in

Paragraph 55.

                                     57.

      Defendant Karuu concealed the transaction and transfer of UBRICA funds

to Streams of Faith that are alleged in Paragraph 55 from UBRICA.

                                     58.

      Defendant Karuu failed to provide any explanation to UBRICA of the

transaction and transfer of UBRICA funds to Streams of Faith that are alleged in

Paragraph 55.




                                       13
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 14 of 27




                                        59.

      Streams of Faith has no affiliation with UBRICA and was not entitled to

receive any amount of funds from UBRICA.

                                        60.

      During his tenure as UBRICA’s CFO/Treasurer, Defendant Karuu used

UBRICA’s BOA Checking Account as his personal bank account.

                                        61.

      UBRICA’s examination of the BOA Accounts revealed hundreds of

unauthorized transactions in which Defendant Karuu used UBRICA’s funds for

purely personal expenses, including but not limited to, payments made to grocery

stores, medical offices, gas stations, and restaurants.

                                        62.

      By way of example, Defendant Karuu used the BOA Checking Account for

what appears to be recurring credit card payments to Citicard and Best Buy for

personal expenses not authorized by UBRICA.

                                        63.

      By way of further example, Defendant Karuu made several unauthorized

ATM withdrawals of UBRICA funds from the BOA Checking Account.




                                          14
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 15 of 27




                                       64.

      The total amount of UBRICA’s funds improperly used by Defendant Karuu

for his personal expenses is at least $435,046.84.

                                       65.

      Defendant Karuu concealed the transactions using UBRICA’s BOA

Checking Account that are alleged in Paragraphs 61 – 64 from UBRICA.

                                       66.

      In 2015, unbeknownst to UBRICA, Defendant Karuu obtained a loan in the

amount of approximately $120,000.00 from FEP Sacco Society, Ltd., a savings

and credit cooperative society based in Kenya (“FEP Sacco Loan”).

                                       67.

      Upon information and belief, Defendant Karuu secured the FEP Sacco Loan

through the improper use of UBRICA’s funds.

                                       68.

      Defendant Karuu was not authorized by UBRICA to encumber any assets of

UBRICA.

                                       69.

      Defendant Karuu defaulted on the FEP Sacco Loan.




                                         15
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 16 of 27




                                         70.

      FEP Sacco is now seeking repayment of the FEP Sacco Loan from

UBRICA.

                                         71.

      UBRICA received no benefit from the FEP Sacco Loan.

                                         72.

      Defendant Karuu concealed the transactions related to the FEP Sacco Loan

that are alleged in Paragraphs 66 – 67 from UBRICA.

                                         73.

      Upon        information   and   belief,   during   his   tenure   as   UBRICA’s

CFO/Treasurer, Defendant Karuu, without authorization, issued shares of a

subsidiary entity of UBRICA to himself and his friends without consideration paid

for the shares.

                                         74.

      Defendant Karuu concealed the transaction and transfer of UBRICA shares

that are alleged in Paragraph 73 from UBRICA.

                                         75.

      Upon        information   and   belief,   during   his   tenure   as   UBRICA’s

CFO/Treasurer, Defendant Karuu knowingly accepted fraudulent invoices

                                           16
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 17 of 27




submitted to UBRICA from entities owned by his friends, and paid the fraudulent

invoices using UBRICA’s funds.

                                        76.

      Defendant Karuu concealed the transaction and transfer of UBRICA funds

that are alleged in Paragraph 75 from UBRICA.

                                        77.

      As of the date of this Complaint, Defendant Karuu no longer holds any

position on UBRICA’s Board of Directors, other than as a member, and is no

longer an officer of UBRICA.

                              COUNT ONE
                       DEMAND FOR AN ACCOUNTING

                                        78.

      UBRICA hereby reasserts and realleged the allegations contained in the

above paragraphs as if fully set forth herein.

                                        79.

      Having been deprived of the benefits of certain ownership and management

interests in UBRICA, as well as denied access and/or control over accounts of

UBRICA, UBRICA is entitled to an accounting of all the financial transactions of

UBRICA for the time period beginning September 9, 2014 through and including

the pendency of this action.
                                          17
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 18 of 27




                                       80.

      Moreover, as there is sufficient evidence to establish the diversion and

misappropriation of UBRICA’s assets and resources, UBRICA is entitled to an

accounting of all transactions between UBRICA and Rose Kirechu and/or

Annestella N. Khirrecu and/or Streams of Faith and/or entities in which Ms.

Kirechu, Ms. Khirrecu, and/or Streams of Faith have an ownership interest or

control.

                                       81.

      UBRICA has previously requested access to the complete books and

financial records of UBRICA kept and retained by Defendant Karuu, but to date,

Defendant Karuu has refused to produce the requested documents.

                                       82.

      UBRICA demands that Defendant Karuu produce the complete books and

records for UBRICA for the time period beginning September 9, 2014 through the

pendency of this action and provide UBRICA with an accounting for the assets and

liabilities of UBRICA, along with supporting documentation, to allow for an

independent determination of the proper calculation of the assets and liabilities for

UBRICA.




                                         18
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 19 of 27




                                        83.

      UBRICA further demands that Defendant Karuu produce all documentation,

including receipts or other evidence of payment, for each transaction Defendant

Karuu made using any account held in UBRICA’s name at any financial institution

or using any funds intended for or belonging to UBRICA.

                                        84.

      UBRICA requests the issuance of an order requiring Defendant Karuu to

make such information and documentation available to UBRICA as part of the

discovery process in this case.

                                        85.

      If Defendant Karuu fails to comply, UBRICA requests that it be awarded its

costs and reasonable attorney’s fees incurred in making this request.

                              COUNT TWO
                        BREACH OF FIDUCIARY DUTY

                                        86.

      UBRICA hereby reasserts and realleged the allegations contained in the

above paragraphs as if fully set forth herein.

                                        87.

      Defendant Karuu was one of the directors of UBRICA and was elected as

the CFO/Treasurer of UBRICA on September 9, 2014.
                                          19
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 20 of 27




                                       88.

      Defendant Karuu continued in his position as CFO/Treasurer of UBRICA

until December 29, 2020.

                                       89.

      Defendant Karuu owes UBRICA fiduciary duties by virtue of Defendant

Karuu’s position as UBRICA’s CFO/Treasurer, as well as by virtue of the access

and control over the assets, records, and confidential information of UBRICA that

Defendant Karuu enjoyed.

                                       90.

      The fiduciary duties owed by Defendant Karuu to UBRICA include the

duties of loyalty, honesty, and utmost good faith and the duty to avoid self-dealing.

                                       91.

      Defendant Karuu further has the duty to disclose to UBRICA any

information relevant to the successful operations of UBRICA.

                                       92.

      By his various acts and omissions, Defendant Karuu has committed multiple

breaches of his fiduciary duties to UBRICA, such as acting for the sole benefit of

himself by, among other things: (i) placing his own personal and pecuniary

interests above those of UBRICA; (ii) failing to properly maintain complete books

                                         20
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 21 of 27




and records for UBRICA; (iii) refusing to fully comply with requests for

information and records by UBRICA; (iv) improperly manipulating and/or

diverting assets and profits of UBRICA; (v) unlawfully obtaining and converting

for his personal use and benefit UBRICA assets and property to the detriment of

UBRICA; and (vi) wasting corporate assets and impairing the value of UBRICA.

                                      93.

      Defendant Karuu has breached his fiduciary duty to UBRICA by failing to

discharge his duties in good faith and with the degree of care an ordinarily prudent

person would under similar circumstances.

                                      94.

      Such breaches by Defendant Karuu have directly and proximately caused

damage and harm to UBRICA in an amount to be determined and proven at trial.

                                      95.

      The actions by Defendant Karuu in breach of his fiduciary duties

demonstrated willful misconduct, malice, wantonness, oppression, and that entire

want of care raising the presumption of conscious indifference to the

consequences.    As a result, UBRICA is entitled to punitive damages under

O.C.G.A. § 51-12-5.1, in an amount to be determined by the enlightened

conscience of an impartial jury.

                                        21
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 22 of 27




                                        96.

      Defendant Karuu acted in bad faith with respect to his fiduciary duties, was

and continues to be stubbornly litigious, and caused UBRICA unnecessary trouble

and expense, therefore entitling UBRICA to reimbursement of its expenses of

litigation and attorneys’ fees, in an amount to be proven at trial, pursuant to

O.C.G.A. § 13-6-11.

                                 COUNT THREE
                                    FRAUD

                                        97.

      UBRICA hereby reasserts and realleged the allegations contained in the

above paragraphs as if fully set forth herein.

                                        98.

      Upon taking on the role of UBRICA’s CFO/Treasurer, Defendant Karuu

falsely represented that he would maintain the books and accounts of UBRICA

according to generally-accepted accounting principals and that he would use

UBRICA’s fund for the sole benefit of UBRICA.

                                        99.

      Defendant Karuu failed to disclose to UBRICA that over the course of

several years, he had failed to maintain the books and records of UBRICA and

improperly used UBRICA’s funds for his personal expenses and to benefit his
                                          22
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 23 of 27




friends and relatives including, but not limited to, his daughter Annestella N.

Khirrecu, and his wife Rose Kirechu.

                                          100.

      At the time Defendant Karuu made the foregoing misrepresentations and

omissions of material fact, Defendant Karuu knew the misrepresentations and

omissions of material facts were false.

                                          101.

      Defendant Karuu acted with the intent to induce UBRICA to act or refrain

from acting.

                                          102.

      UBRICA justifiably relied on Defendant Karuu’s misrepresentations and

omissions of material fact related to his actions as UBRICA’s CFO/Treasurer.

                                          103.

      O.C.G.A. §51-6-2(a) provides that willful misrepresentation of a material

fact, made to induce another to act, upon which such person acts to his injury, will

give him a right of action. Concealment of a material fact, done in such a manner

as to deceive and mislead, supports an action for fraud.




                                           23
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 24 of 27




                                        104.

      O.C.G.A. §51-6-2(b) provides that in all cases of deceit, knowledge of the

falsehood constitutes an essential element of the tort. A fraudulent or reckless

representation of facts as true when they are not, if intended to deceive, is

equivalent to a knowledge of their falsehood even if the party making the

representation does not know that such facts are false.

                                        105.

      UBRICA suffered damages as a result of Defendant Karuu’s fraud in an

amount to be determined by the enlightened conscience of an impartial jury.

                                 COUNT FOUR
                              PUNITIVE DAMAGES

                                        106.

      UBRICA hereby reasserts and realleged the allegations contained in the

above paragraphs as if fully set forth herein.

                                        107.

      Defendant Karuu’s conduct as described above evidences willful

misconduct, malice, fraud, wantonness, oppression, that entire want of care which

would raise the presumption of conscious indifference to consequences.




                                          24
        Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 25 of 27




                                        108.

      UBRICA is thus entitled to recover an award of punitive damages, pursuant

to O.C.G.A. § 51-12.5.1 to punish, penalize, or deter Defendant Karuu in an

amount to be determined by the enlightened conscience of an impartial jury.

                             COUNT FIVE
                       ATTORNEY’S FEES AND COSTS

                                        109.

      UBRICA hereby reasserts and realleged the allegations contained in the

above paragraphs as if fully set forth herein.

                                        110.

      Defendant Karuu has acted in bad faith and has been stubbornly litigious and

caused UBRICA unnecessary trouble and expense for which UBRICA is entitled

to recover his costs and expenses, including reasonable attorney’s fees and

expenses of litigation pursuant to O.C.G.A. § 13-6-11 and/or § 9-15-14 in an

amount to be proven at trial.

                          DEMAND FOR JURY TRIAL

                                        111.

      UBRICA respectfully demand a trial by jury as to all claims triable by jury.




                                          25
    Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 26 of 27




                           PRAYER FOR RELIEF

   WHEREFORE, UBRICA respectfully prays for the following relief:

1. That all claims triable by a jury be tried by a jury;

2. That the Court find in favor of UBRICA on each of its claims against

   Defendant Karuu and enter judgment in favor of UBRICA on its claims;

3. That the Court award UBRICA all recoverable damages pursuant to its

   claims, including compensatory damages and interest thereon;

4. That judgment be entered in favor of UBRICA against Defendant Karuu for

   punitive damages, pursuant to O.C.G.A. § 51-12-5.1, in an amount to be

   assessed in the lightened conscience of the trier of fact to deter Defendant

   Karuu from similar misconduct in the future;

5. That the Court award UBRICA its expenses of litigation, including

   reasonable attorneys’ fees, pursuant to O.C.G.A. § 13-6-11, § 9-15-14, and

   other statutory law;

6. That the Court award UBRICA the amount of its costs associated with this

   action; and

7. That the Court grant UBRICA such other further relief as the Court may

   deem just and proper.

   Respectfully submitted this 9th day of June, 2021.

                                       26
       Case 1:21-cv-02377-MLB Document 1 Filed 06/09/21 Page 27 of 27




                                         s/Angelina Whitaker
                                         Angelina Whitaker
                                         Georgia Bar No. 370141
                                         awhitaker@blueskylaw.com
                                         D. Barton Black
                                         Georgia Bar No. 119977
                                         bblack@blueskylaw.com

BLUE SKY LAW
4045 Orchard Road, Building 400
Atlanta, Georgia 30080
Phone: (678) 496-9800
Facsimile: (678) 547-3119

Counsel for Plaintiff




                                    27
